Case 18-15952-mdc    Doc 62   Filed 08/31/20 Entered 08/31/20 11:08:03   Desc Main
                              Document     Page 1 of 2




                  IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE
                                                  :
Iris V. Lopez                                     :     BK NO.
                                                  :     18-15952-MDC
DEBTOR                                            :


   AMENDED NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE

Debtor, Iris V. Lopez, has filed a Motion to Modify Plan in this
case. Your rights may be affected. You should read these
papers carefully and discuss them with your attorney, if you
have one in this bankruptcy case. (If you do not, you may wish
to consult an attorney.)

     1.   If you do not want the court to grant the relief
sought in the motion or if you want the court to consider your
views on the motion, then on or before September 18, 2020 you or
your attorney must do all the following:

           (a)      file an answer explaining your position at:

                    Office of the Clerk of Court
                    United States Bankruptcy Court
                    Robert C. Nix Building
                    900 Market Street, Suite 400
                    Philadelphia, PA 19107-4299

If you mail your answer to the bankruptcy clerk’s office for
filing, you must mail it early enough so that it will be
received on or before the date stated above; and

           (b)      mail a copy to

                    Michael D. Ward
                    Attorney at Law
                    1800 JFK Blvd
                    Suite 300
                    Philadelphia, PA 19103-7402
                    Phone: (267) 628 8254
Case 18-15952-mdc   Doc 62   Filed 08/31/20 Entered 08/31/20 11:08:03   Desc Main
                             Document     Page 2 of 2




     2.   If   you or your attorney do not take the steps
described in   paragraphs 1(a) and 1(b) above and attend the
hearing, the   court may enter an order granting the relief
requested in   the motion.

     3.   A hearing on the motion is scheduled to be held before
the Honorable Judge Magdeline D. Coleman on Thursday, October 1,
2020 at 11:00 AM in Courtroom #2, United States Bankruptcy
Court, Robert C. Nix Building 900 Market Street, 2nd Floor,
Philadelphia, PA 19107-4299.

     4.   If a copy of the motion is not enclosed, a copy of the
motion will be provided to you if you request a copy from the
attorney named in paragraph 1(b).

     5.   You may contact the Bankruptcy Clerk=s office at 215-
408-2800 to find out whether the hearing has been cancelled
because no one filed an answer.


Dated:      September 1, 2020
